NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0627-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HAKIEM K. WADUD,

     Defendant-Appellant.
____________________________

                   Submitted February 26, 2020 – Decided April 8, 2020

                   Before Judges Koblitz and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 17-06-
                   0847.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (James K. Smith, Jr., Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Catlin A. Davis, Deputy Attorney General,
                   of counsel and on the brief).

PER CURIAM
      Following the denial of his motion to suppress evidence seized from his

person during a warrantless search, defendant entered a negotiated guilty plea

to one count of first-degree kidnapping, N.J.S.A. 2C:13-1(b), and one count of

first-degree robbery, N.J.S.A. 2C:15-1. The kidnapping count was amended to

incorporate three victims, and the robbery count was amended to incorporate

four victims, all of whom were encompassed in the fourteen-count indictment

returned against defendant.1 The charges stemmed from defendant robbing four

victims at gunpoint during a four-hour crime spree spanning two days and two

towns. Defendant accosted two of the victims in a car and demanded that they

drive him to the Wawa in Neptune, where he attempted to withdraw money from

the ATM account of one of the victims. Defendant accosted a third victim in

his car and ordered him to drive defendant to the same Wawa. Defendant was

ultimately apprehended when he returned to the Wawa, where he was subjected

to an investigative detention.




1
    The indictment charged defendant with three counts of first-degree
kidnapping, N.J.S.A. 2C:13-1(b); four counts of first-degree armed robbery,
N.J.S.A. 2C:15-1; four counts of second-degree possession of a weapon for an
unlawful purpose, N.J.S.A. 2C:39-4(a); second-degree unlawful possession of a
weapon, N.J.S.A. 2C:39-5(b); third-degree resisting arrest, N.J.S.A. 2C:29-
2(a)(3); and second-degree certain persons not to have weapons, N.J.S.A. 2C:39-
7(b)(1).
                                                                       A-0627-18T4
                                      2
      Defendant was sentenced in accordance with the plea agreement to an

aggregate term of eighteen years, subject to an eighty-five percent period of

parole ineligibility pursuant to the No Early Release Act (NERA), N.J .S.A.

2C:43-7.2, and the remaining counts of the indictment were dismissed. He now

appeals from the July 31, 2018 judgment of conviction, raising the following

points for our consideration:

             POINT I

             THE STOP AND DETENTION OF DEFENDANT,
             DONE WITHOUT REASONABLE SUSPICION,
             VIOLATED THE FOURTH AMENDMENT.

             POINT II

             THE     DEFENDANT'S     [EIGHTEEN]-YEAR
             SENTENCE, BASED UPON THE JUDGE'S FINDING
             THAT NO MITIGATING FACTORS WERE
             PRESENT, WAS EXCESSIVE, AND SHOULD
             EITHER BE REDUCED OR REMANDED TO THE
             TRIAL COURT FOR ADDITIONAL FINDINGS.

We affirm.

      At the hearing on the suppression motion, Bradley Beach Police Officer

Andrew Redmond was the sole witness. Redmond testified that at about 10:45

p.m. on November 13, 2016, while he was on "regular routine patrol," he

received a police dispatch about "an armed robbery with [a] gun" at "the Wawa"

on "Route 33 and 35 in Neptune," which was "[l]ess than a mile" away from his

                                                                       A-0627-18T4
                                      3
location. The dispatch described the robber as wearing "[g]ray sweatpants, [a]

black sweatshirt, and a black hat." After "checking the area for the [suspect],"

with negative results, Redmond "continued routine patrol."

      Later, at about 2:40 a.m. the following morning, Redmond, who "was in

. . . full police uniform," went to the same Wawa "to get something to eat." Upon

entering the store, he noted that the "three people" working there "were talking

about the robbery that [had] occurred earlier that night." When Redmond went

to the cashier to pay for his food, a person walked into the store who was later

identified as defendant. Upon seeing defendant, the cashier "seemed excited

and advised [Redmond] that [he] was the subject that committed the robbery

earlier that night." Redmond asked the cashier "if she was joking," to which she

responded that she was not, and "immediately" walked over "to her manager and

began . . . talk[ing]" to him.

      At that point, defendant approached "the cashier and the manager" at "the

back of the store" and started talking to the cashier as if he was acquainted with

her, explaining to her that "he was home from college." Redmond, who was

standing "about [ten] feet" away from defendant at the time, observed that

defendant's clothing precisely "matched the description" reported earlier in the

police dispatch. As a result, Redmond "immediately radioed [his] headquarters


                                                                          A-0627-18T4
                                        4
to advise them to send Neptune units." While Redmond made the audible radio

transmission, defendant, who had approached the cash register to purchase a

pack of cigarettes, abandoned his purchase and "walk[ed] around the store and

trie[d] to exit through the entrance door," avoiding Redmond in the process.

      Redmond "immediately exited through the exit doors to cut off

[defendant's] path." Once Redmond confronted defendant in the enclosed "glass

vestibule," just beyond the exit doors, he "advised [defendant] to stop."

Redmond intended "to detain [defendant] until Neptune arrived."              When

defendant asked why he was stopping him, Redmond responded "that Neptune

needed to speak with him." However, instead of complying with Redmond's

order, defendant tried "to push past [Redmond]," by "pushing [Redmond's] arms

down . . . to push [Redmond] out of the way." As defendant became "very irate,"

Redmond was concerned that defendant "might still have a gun on him."

      Although Redmond had grabbed defendant's arm and was holding

defendant "[u]p against the glass in the vestibule," he was unable to control

defendant by himself. At that point, an off-duty sheriff's officer entered the store

and assisted Redmond in handcuffing defendant. After handcuffing defendant,

Redmond "immediately did a quick pat-down search" of defendant "[f]or safety"

and "felt a hard object in his right front pocket of his sweatshirt which felt like


                                                                            A-0627-18T4
                                         5
a gun." After seizing the object, which turned out to be "a small revolver,"

Redmond "passed [defendant] off to a Neptune unit" that had arrived at the

scene.   According to Redmond, the entire encounter with defendant lasted

"[three] to [four] minutes tops."     Redmond later learned that Wawa had

surveillance cameras inside the store that had captured the entire encounter on

video.   The video footage, which was played during the hearing, was

authenticated by Redmond as accurately depicting what transpired in the Wawa.

      Following the hearing, the judge denied defendant's motion to suppress

the revolver. In an oral decision, the judge made factual findings consistent with

Redmond's testimony, which was corroborated by the surveillance footage,2

applied the applicable legal principles, and concluded that Redmond had an

objectively reasonable suspicion to justify an investigative detention, which led

to a valid search contemporaneous with a valid arrest. The judge explained:

                  In this case, Neptune Township Police
            Department dispatched the description of the suspect
            involved in the incident. Officer Redmond had
            responded to the Wawa location [in] which the alleged

2
   Although the judge did not explicitly state he found Redmond's unrebutted
testimony credible, there is ample evidence to support the judge's implicit
findings. See Meshinsky v. Nichols Yacht Sales, Inc., 110 N.J. 464, 475 (1988)
(finding "substantial evidence to support the trial court's implicit finding[s]"
where such findings "are 'supported by adequate, substantial and credible
evidence.'" (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J.
474, 483-84 (1974))).
                                                                          A-0627-18T4
                                        6
            robbery occurred. During his time there, the Wawa
            employee appeared to be upset . . . . [o]nce the
            individual later determined to [be] defendant had
            entered the store. Upon entry, the individual appeared
            . . . to know her by saying, . . . I am home from college
            . . . . or words of that effect. It was at this point that
            Officer Redmond noted that the individual fit the exact
            description of what was dispatched by Neptune police,
            gray pants, black sweatshirt, black hat. Once Officer
            Redmond utilized his radio, the individual attempted to
            leave the store.

                   Each individual act alone may not give rise to the
            level of reasonable suspicion required, however, . . . it
            is the combination of these facts, the strange behavior
            of the defendant, the notable distress of the manager,
            employee and notably the return to the scene and
            matching description that give rise to the minimal level
            of justification for making the stop. The initial stop and
            seizure of the defendant was valid. Further, the
            subsequent arrest leading to the search of his person
            was valid.

      At the subsequent sentencing hearing, based on defendant's "extensive

prior record," which included "a juvenile history," "a significant municipal court

history," and, despite his young age, "a significant adult criminal history,"3 his

"underlying substance [abuse] and addiction issues," and the "psychological[]"

harm inflicted "on the victims," the judge found aggravating factors three, six,

and nine applied. See N.J.S.A. 2C:44-1(a)(3) ("[t]he risk that the defendant will


3
  At age twenty-six, defendant had three prior indictable convictions, two drug
related and one weapons possession offense.
                                                                          A-0627-18T4
                                        7
commit another offense"); N.J.S.A. 2C:44-1(a)(6) ("[t]he extent of the

defendant's prior criminal record and the seriousness of the offenses of which

he has been convicted"); N.J.S.A. 2C:44-1(a)(9) ("[t]he need for deterring the

defendant and others from violating the law"). Acknowledging the prosecutor's

comments that "fortunately, no projectiles emerged from th[e] gun," despite

defendant "pull[ing] the trigger" on "several occasions," the judge noted "[i]t

was a blessing that [it] didn't turn out far worse that day . . . because it was

serious conduct and it did threaten serious harm." See State v. Fuentes, 217 N.J.

57, 79 (2014) ("[D]emands for deterrence are strengthened in direct proportion

to the gravity and harmfulness of the offense." (alteration in original) (quoting

State in Interest of C.A.H. & B.A.R., 89 N.J. 326, 337 (1982))).

      The judge rejected defendant's argument that mitigating factors four and

eleven applied. See N.J.S.A. 2C:44-1(b)(4) ("[t]here were substantial grounds

tending to excuse or justify the defendant’s conduct, though failing to establish

a defense"); N.J.S.A. 2C:44-1(b)(11) ("[t]he imprisonment of the defendant

would entail excessive hardship to himself or his dependents"). Instead, the

judge found no mitigating factors. The judge dismissed defendant's plea for a

lesser sentence so that he could be "a father to [his] newborn son" or a

"productive" person in the eyes of his "terminally ill" "grandmother." See State


                                                                         A-0627-18T4
                                       8
v. Dalziel, 182 N.J. 494, 505 (2005) (finding mitigating factor eleven

unsupported by the record because the defendant "has never lived with or

supported his fiancée and child.").

      While the judge acknowledged that defendant "was under the influence of

a tremendous amount of drugs and alcohol," the judge found that defendant's

intoxication "[did] not . . . r[i]se to [the] level of a defense" nor "warrant

[m]itigating [f]actor [four]" because his intoxication did not "excuse the

conduct." See State v. Setzer, 268 N.J. Super. 553, 567 (App. Div. 1993) ("Even

if it were established that defendant was in fact intoxicated at the time of the

crime, the trial court would not be required to consider such intoxication as a

mitigating factor."). The judge concluded that although "the aggravating factors

outweigh[ed] the mitigating factors," and notwithstanding the fact "that any one

of the[] kidnappings . . . carried . . . [a maximum exposure of thirty] years in

New Jersey state prison," the plea agreement allowing a maximum of eighteen

years was "appropriate" and would be followed. The judge entered a conforming

judgment of conviction and this appeal followed.

      On appeal, defendant first argues that while "the officer could have

conducted a field inquiry and asked defendant whether he had been in the store

earlier that night and whether he was involved in the robbery, he simply did not


                                                                        A-0627-18T4
                                       9
have the reasonable suspicion necessary to stop defendant and detain him until

the Neptune police arrived." Thus, according to defendant, the judge erred in

ruling otherwise. 4 We disagree.

      Our scope of review of a trial court's decision on a suppression motion is

circumscribed. State v. Robinson, 200 N.J. 1, 15 (2009). We defer to the trial

court's factual and credibility findings, "so long as those findings are supported

by sufficient credible evidence in the record." Ibid. (quoting State v. Elders,

192 N.J. 224, 243 (2007)). Deference is afforded because the "findings of the

trial judge . . . are substantially influenced by his opportunity to hear and see the

witnesses and to have the 'feel' of the case, which a reviewing court cannot

enjoy." State v. Reece, 222 N.J. 154, 166 (2015) (alteration in original) (quoting

State v. Locurto, 157 N.J. 463, 471 (1999)). Thus, we disregard a trial court's

factual and credibility findings "only if they are so clearly mistaken 'that the

interests of justice demand intervention and correction.'" State v. Boone, 232

N.J. 417, 426 (2017) (quoting Elders, 192 N.J. at 244). On the other hand, "we

owe no deference to conclusions of law . . . , which we instead review de novo."

Ibid. (citing State v. Watts, 223 N.J. 503, 516 (2015)).


4
  Defendant only challenges the investigative detention, and does not challenge
whether Redmond had "probable cause to make an arrest" "once defendant
pushed [him]."
                                                                             A-0627-18T4
                                        10
      A police officer has a right "to conduct a brief, investigatory stop." State

v. Morrison, 322 N.J. Super. 147, 151-52 (App. Div. 1999); see also Terry v.

Ohio, 392 U.S. 1, 20-21 (1968). An investigative or so-called Terry stop does

not require probable cause to believe a person has committed or is about to

commit an offense. State v. Nishina, 175 N.J. 502, 510-11 (2003). Rather, "[a]

police officer may conduct an investigatory stop if, based on the totality of the

circumstances, the officer ha[s] a reasonable and particularized suspicion to

believe that an individual has just engaged in, or was about to engage in,

criminal activity." State v. Stovall, 170 N.J. 346, 356 (2002) (citing Terry, 392

U.S. at 21).

               The . . . "particularized suspicion" of criminal activity
               must be based upon the law enforcement officer's
               assessment of the totality of circumstances with which
               he is faced. Such observations are those that, in view
               of [the] officer's experience and knowledge, taken
               together with rational inferences drawn from those
               facts, reasonabl[y] warrant the limited intrusion upon
               the individual's freedom.

               Moreover, even if the initial stop is deemed
               constitutional, a further inquiry must be made to
               determine whether the subsequent scope of the seizure
               was justified by the particular facts and circumstances
               of the case. An important factor to consider is whether
               the officer used the least intrusive investigative
               techniques reasonably available to verify or dispel his
               suspicion in the shortest period of time reasonably
               possible.

                                                                           A-0627-18T4
                                         11
             [State v. Davis, 104 N.J. 490, 504 (1986).]

In turn, "in determining the lawfulness of an investigatory stop, a reviewing

court must 'evaluate the totality of circumstances surrounding the police - citizen

encounter, balancing the State's interest in effective law enforcement against the

individual's right to be protected from unwarranted and/or overbearing police

intrusions.'" State v. Chisum, 236 N.J. 530, 546 (2019) (quoting State v. Privott,

203 N.J. 16, 25-26 (2010)). See also United States v. Cortez, 449 U.S. 411, 417

(1981).

      From our review of the record, we conclude the totality of the

circumstances supports the judge's conclusion that a reasonable articulable

suspicion existed to stop defendant at the Wawa store based on the earlier police

dispatch that there had been an armed robbery there, the fact that defendant's

clothing precisely matched the reported description of the robber's clothing, the

cashier identifying defendant as the robber, and defendant's evasive actions after

Redmond radioed for assistance. See State v. Reynolds, 124 N.J. 559, 569

(1991) (finding the police had "reasonable suspicion to stop [the defendant] on

the morning of the crime" based on "defendant's proximity to the crime in both

time and space and . . . his similarity to the general description of the suspect") ;

State v. Williams, 317 N.J. Super. 149, 157 (App. Div. 1998) ("An ordinary

                                                                             A-0627-18T4
                                        12
citizen may be regarded as trustworthy, and information imparted by him to a

police officer concerning a criminal event 'would not especially entail further

exploration or verification of his personal credibility or reliability before

appropriate police action is taken.'" (quoting State v. Lakomy, 126 N.J. Super.

430, 435 (App. Div. 1974))); State v. Basil, 202 N.J. 570, 586 (2010) ("[W]hen

a tip is made in-person, an officer can observe the informant's demeanor and

determine whether the informant seems credible enough to justify immediate

police action without further questioning." (alteration in original) (quoting

United States v. Palos-Marquez, 591 F. 3d 1272, 1275 (9th Cir. 2010))).

      Indeed, the "whole picture" underscored Redmond's belief that defendant

had "just engaged in . . . criminal activity." Stovall, 170 N.J. at 356, 361 (citation

omitted).   Moreover, the limited scope of the seizure was justified by the

circumstances of the case.      Thus, we are satisfied that the judge's factual

findings, based on the judge's assessment of Redmond's credibility and the

corroborating video footage, are substantially supported by sufficient credible

evidence in the record, and the judge's legal conclusions are sound.

      Further, Redmond was well within his powers under Terry to conduct the

pat-down search of defendant. See State v. Richards, 351 N.J. Super. 289, 299

(App. Div. 2002) (explaining that once stopped, an officer is permitted to


                                                                              A-0627-18T4
                                         13
"conduct a reasonable search for weapons if he is 'justified in believing that the

individual whose suspicious behavior he is investigating at close range is armed

and presently dangerous to the officer or to others'" (quoting Terry, 392 U.S. at

24)). Based on the earlier dispatch reporting the commission of an armed

robbery, it was objectively reasonable for Redmond to suspect defendant was

armed with a firearm. Given the totality of the circumstances presented, we

therefore conclude the pat-down search was lawful. See State v. Roach, 172

N.J. 19, 27 (2002).

      Next, defendant challenges his sentence as excessive, arguing "the judge

erred in basing the [eighteen]-year sentence solely upon defendant's prior

criminal record without giving serious consideration to the mitigating factors."

"Appellate review of the length of a sentence is limited." State v. Miller, 205

N.J. 109, 127 (2011). We will

            affirm the sentence unless (1) the sentencing guidelines
            were violated; (2) the aggravating and mitigating
            factors found by the sentencing court were not based
            upon competent and credible evidence in the record; or
            (3) "the application of the guidelines to the facts of [the]
            case makes the sentence clearly unreasonable so as to
            shock the judicial conscience."

            [Fuentes, 217 N.J. at 70 (second alteration in original)
            (quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).]



                                                                           A-0627-18T4
                                        14
Additionally, we will presume that "[a] sentence imposed pursuant to a plea

agreement is . . . reasonable because a defendant voluntarily '[waived] . . . his

right to a trial in return for the reduction or dismissal of certain charges,

recommendations as to sentence and the like.'" Id. 70-71 (second alteration in

original) (quoting State v. Davis, 175 N.J. Super. 130, 140 (App. Div. 1980)).

      Applying this deferential standard of review, we find defendant's

arguments to be without merit. We discern no abuse of discretion or error in

judgment in imposing a sentence consistent with the plea agreement, ample

support for the aggravating factors found and rejection of the purported

mitigating factors, and nothing so unreasonable about the sentence as to shock

our judicial conscience.

      Affirmed.




                                                                         A-0627-18T4
                                      15